NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 14-4287
                                     ______________

                            UNITED STATES OF AMERICA,

                                             v.

                                 ROBERT M. SPRUILL,
                                            Appellant
                                   ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                        (D.C. No. 2-13-cr-00292-001)
                      District Judge: Hon. Cathy Bissoon
                                ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   February 9, 2015
                                   ______________

           Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit Judges.

                                 (Filed: February 10, 2015)

                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge.


       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Robert M. Spruill appeals his sentence, contending that the District Court erred in

calculating his base offense level pursuant to § 2J1.6 of the Sentencing Guidelines. For

the following reasons, we will affirm.

                                              I.

       In 2008, District Judge McVerry sentenced Spruill to fifty-seven months’

imprisonment and three years’ supervised release for drug-trafficking and firearms

offenses. Spruill completed his prison term and began serving his supervised release

term on December 27, 2011. While on supervised release, Spruill was convicted in state

court of criminal trespass and theft by unlawful taking, in violation of the conditions of

his supervised release. Judge McVerry modified the conditions of Spruill’s supervised

release by placing him in a community confinement center (the “Center”) for six months,

where Spruill tested positive for marijuana and broke the Center’s rules.

       Because this violated the terms of Spruill’s supervised release, Judge McVerry

revoked it and sentenced Spruill to six months in custody “effective immediately.” Supp.

App. 30. Upon Spruill’s request, however, Judge McVerry modified his order to permit

Spruill to spend the holidays with his family and ordered Spruill to self-report to the U.S.

Marshals by noon on January 3, 2013. When Spruill failed to report on January 3 as

ordered, an arrest warrant was issued. Several days later, Spruill was arrested.

       Spruill was thereafter indicted on one count of “contempt” for “willfully and

knowingly disobey[ing] and resist[ing] the lawful process, order and command of a Court

of the United States,” in violation of 18 U.S.C. § 401(3). App. 16. The case was




                                         2
assigned to District Judge Bissoon, who accepted Spruill’s guilty plea. At sentencing,

Judge Bissoon rejected Spruill’s argument that the appropriate guideline for determining

Spruill’s base offense level was set forth in Chapter 7, which applies to violations of

supervised release. Applying § 2J1.6 instead, Judge Bissoon calculated a Guidelines

range of twenty-one to twenty-seven months and sentenced Spruill to twenty-one

months’ imprisonment and one year of supervised release. Spruill appeals.

                                              II.1

       For violations of § 401, a defendant’s base offense level is calculated pursuant to

§ 2J1.1. U.S.S.G. app. A; see also U.S.S.G. § 1B1.2(a). Section 2J1.1 does not contain a

base offense level; rather, it directs district courts to apply § 2X5.1, under which district

courts must “apply the most analogous offense guideline” if “the offense is a felony for

which no guideline expressly has been promulgated.” U.S.S.G. § 2X5.1. Thus, while

§ 2J1.1 expressly applies to the offense, it directs the sentencing court to a guideline

provision that further requires the sentencing court to apply the most analogous guideline.

       The determination of which guideline is most analogous requires consideration of

the facts giving rise to the conviction. Since this is a “more factual” question, we must


       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review a sentence
to ensure that the sentencing court “committed no significant procedural error, such as
failing to calculate (or improperly calculating) the Guidelines range.” United States v.
Boney, 769 F.3d 153, 158 (3d Cir. 2014) (internal quotation marks, citation, and
alteration omitted). We review the District Court’s factual findings for clear error and
exercise plenary review over legal issues, including “whether the District Court selected
the most appropriate guideline for the offense of conviction.” Id.




                                         3
afford “due deference” to the District Court’s choice. See United States v. Cothran, 286

F.3d 173, 177 (3d Cir. 2002). The District Court chose § 2J1.6 as the most analogous

guideline covering Spruill’s conduct. Section 2J1.6 applies to offenses that constitute a

“failure to report for service of sentence.” U.S.S.G. § 2J1.6(a)(1).2 Spruill’s criminal

contempt conviction arose from his failure to self-report to the U.S. Marshals for service

of his sentence, and § 2J1.6 therefore addresses Spruill’s conduct. We see no reason to

disturb the District Court’s guidelines selection and we will defer to its conclusion that

§ 2J1.6 is the most analogous guideline.

                                               III.

       For the foregoing reasons, we will affirm.




       2
         Spruill argues that Chapter 7 sets forth the guidelines applicable to his contempt
sentence. Contrary to Spruill’s contention, Chapter 7 applies to sentences for violations
of supervised release. Because Spruill was sentenced for his conviction for criminal
contempt, not for violating his supervised release, Chapter 7 does not apply.
       Moreover, even if Spruill could have been charged with and sentenced for a
supervised release violation, as he contends, it would not require the District Court to
sentence him pursuant to the supervised release guidelines for the separate criminal
contempt offense. See United States v. Woodard, 675 F.3d 1147, 1149 (8th Cir. 2012)
(defendant who failed to appear for revocation of supervised release hearing separately
violated 18 U.S.C. § 401).




                                           4